--------------------------------------------------------------------------------

Exhibit 10.1


AMENDMENT


This Amendment, dated as of February 19, 2015 (the "Amendment"), by and between
CollabRx, Inc., a Delaware corporation ("CollabRx"), and Medytox Solutions,
Inc., a Nevada corporation ("Medytox").
 
WHEREAS, CollabRx and Medytox are parties to that certain Loan and Security
Agreement, dated as of January 16, 2015 (the "Loan Agreement");
 
WHEREAS, CollabRx and Medytox are parties to that certain Agreement, dated as of
January 16, 2015 (the "Fee Agreement");
 
WHEREAS, CollabRx anticipates issuing up to 4,416,000 shares of common stock and
warrants to purchase up to 4,416,000 shares of common stock, pursuant to the
Registration Statements on Form S-1 (Registration Nos. 333-199477 and
333-202209) (the "Registration Statement"); and
 
WHEREAS, in connection with the offering contemplated by the Registration
Statement, the parties desire to amend the Loan Agreement and the Fee Agreement
as provided in this Amendment.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereby agree as follows:
 
1.            Fee Agreement.  For purposes of the Fee Agreement, the
consummation of the offering of shares of common stock and warrants to purchase
shares of common stock pursuant to the Registration Statement shall not
constitute an Alternative Transaction as defined in the Fee Agreement; provided,
that, upon consummation of such offering, no "person" or "group" (as such terms
are defined  in Rule 13d-3 promulgated under the Securities Exchange Act of
1934, as amended) shall have "beneficial ownership" (as such term is defined in
Rule 13d-3 promulgated under the Securities Exchange Act of 1934, as amended) of
thirty-five percent (35%) or more of the outstanding shares of any class of
voting securities of CollabRx.
 
2.            Loan Agreement.  For purposes of the Loan Agreement, the
consummation of the offering of shares of common stock and warrants to purchase
shares of common stock pursuant to the Registration Statement shall not (i)
constitute a Change of Control as defined in the Loan Agreement; provided, that
upon consummation of such offering, no "person" or "group" (as such terms are
defined in Rule 13d-3 promulgated under the Securities Exchange Act of 1934, as
amended) shall have "beneficial ownership" (as such term is defined in Rule
13d-3 promulgated under the Securities Exchange Act of 1934, as amended) of
thirty-five percent (35%) or more of the outstanding shares of any class of
voting securities of CollabRx, and (ii) constitute a breach of CollabRx's
covenant in Section 6.1.2 to conduct its business in the ordinary course in a
manner consistent with past practice.
 
3.            Advances.  CollabRx agrees not to request any further Advances (as
such term is defined in the Loan Agreement) from Medytox pursuant to the Loan
Agreement until after  it has spent at least the greater of (a) $1,500,000 of
the proceeds or (b) 60% of the net proceeds of the offering pursuant to the
Registration Statement and has provided documentation, reasonably acceptable to
Medytox, verifying the same.
 

--------------------------------------------------------------------------------

4.            Miscellaneous.  This Amendment may be executed in any number of
counterparts, each of which is an original and all of which are identical.  Each
counterpart of this Amendment is to be deemed to be an original hereof and all
counterparts collectively also be deemed but one agreement.  This Amendment
shall be governed by the laws of the State of Florida as the same are in effect
from time to time without reference to the conflict of laws principles thereof. 
Headings contained in this Amendment are included hereunder for reference
purposes only, shall not constitute a part of this Amendment for any other
purpose and shall not be deemed to affect the meaning or construction of any of
the provisions hereof.  On and after the date hereof, each reference in the Fee
Agreement or the Loan Agreement to "this Agreement", "this Loan Agreement",
"hereunder", "hereof" or words of like import referring to the Fee Agreement or
the Loan Agreement, as the case may be, shall in each case mean and be a
reference to the Fee Agreement or the Loan Agreement, each as amended herein. 
Except as specifically amended herein, the Fee Agreement and the Loan Agreement
shall continue to be in full force and effect.
 
IN WITNESS WHEREOF, each of the parties has duly executed and delivered this
Amendment as of the date first above written.
 

  COLLABRX, INC.        
By:
/s/ Thomas R. Mika
 
Name:
Thomas R. Mika
 
Title:
President and CEO




  MEDYTOX SOLUTIONS, INC.        
By:
/s/ Seamus Lagan
 
Name:
Seamus Lagan
 
Title:
CEO


 

--------------------------------------------------------------------------------